                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MOCHA MILL, INC., et al.,                        Case No. 18-cv-02539-HSG
                                   8                    Plaintiffs,                       ORDER GRANTING DEFENDANTS’
                                                                                          MOTIONS TO DISMISS THE FIRST
                                   9             v.                                       AMENDED COMPLAINT
                                  10     PORT OF MOKHA, INC., et al.,                     Re: Dkt. Nos. 39, 41, 43
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 30, 2018, Plaintiffs Mocha Mill, Inc. (“Mocha Mill”), Monk of Mocha Specialty

                                  14   Coffee Production and Export, Inc. (“Monk of Mocha”), Ibrahim A. Alaeli (“Alaeli”), Yasir H.

                                  15   Khanshali (“Khanshali”), and Adnan G. Awnallah (“Awnallah”) brought this suit, asserting

                                  16   violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §

                                  17   1962(c) and (d), as well as various state law claims, against Defendants Port of Mokha, Inc. and

                                  18   Port of Mokha LLC (collectively, “POM”), Mokha Foundation, Blue Bottle Coffee, Inc. (“Blue

                                  19   Bottle”), Metra Computer Group FZCO (“Metra”), T&H Computers, Inc. (“T&H”), Mokhtar F.

                                  20   Alkhanshali (“Alkhanshali”), and Ibrahim Ahmad Ibrahim (“Ahmad”). See Dkt. No. 1. On June

                                  21   3, 2018, Plaintiffs filed a first amended complaint. See Dkt. No. 24 (“FAC”).

                                  22          Now pending before the Court are three motions to dismiss the FAC, all filed on July 27,

                                  23   2018. Defendants Metra and T&H filed one motion. Dkt. No. 39 (“Metra Mot.”). Defendants

                                  24   POM, Mokha Foundation, Alkhanshali, and Ahmad filed another. Dkt. No. 41 (“POM Mot.”).

                                  25   Defendant Blue Bottle filed the third. Dkt. No. 43 (“Blue Bottle Mot.”). Briefing on these

                                  26   motions is complete. Dkt. Nos. 44 (“Metra Opp.”), 45 (“POM Opp.”), 47 (“Blue Bottle Opp.”),

                                  27   49 (“Metra Reply”), 50 (“POM Reply”), 51 (“Blue Bottle Reply”). The Court held oral argument

                                  28   on the motions on October 11, 2018. Dkt. No. 64. After carefully considering the parties’
                                   1   arguments, the Court GRANTS Defendants’ motions.

                                   2     I.    BACKGROUND
                                   3           As alleged in the operative complaint, Plaintiff Alaeli and Defendant Alkhanshali agreed to

                                   4   start a business sometime in 2013, with the hopes of “start[ing] a coffee import/export company

                                   5   cultivating, processing, and distributing specialty coffee sourced from Yemen.” FAC ¶¶ 61–66.

                                   6   This union led to Mocha Mill, the goal for which “was to be the first company to market and sell

                                   7   premium Yemeni coffee.” Id. ¶ 67. After adding Plaintiffs Khanshali and Awnallah as investors,

                                   8   the four made great strides in establishing the Mocha Mill business, from Alkhanshali travelling to

                                   9   Yemen to build distribution and supply chain relationships, to attending coffee conferences. See,

                                  10   e.g., id. ¶¶ 69–81. But as often happens in business relationships, the group splintered. And

                                  11   Alkhanshali ultimately founded a different company: Port of Mokha. The details of this transition

                                  12   gave rise to the present action, as Plaintiffs allege that Alkhanshali orchestrated a conspiracy to
Northern District of California
 United States District Court




                                  13   usurp Mocha Mill as the first company to emerge as the provider of premium Yemeni coffee. See,

                                  14   e.g., id. ¶ 7.

                                  15    II.    LEGAL STANDARD
                                  16           Federal Rule of Civil Procedure (“Rule”) 8(a) requires that a complaint contain “a short

                                  17   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                  18   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon which

                                  19   relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only

                                  20   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

                                  21   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                  22   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                  23   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                  24   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                  25   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  26   678 (2009).

                                  27           In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  28   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”
                                                                                         2
                                   1   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                   2   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   3   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   4   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). The Court

                                   5   also need not accept as true allegations that contradict matter properly subject to judicial notice or

                                   6   allegations contradicting the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.

                                   7             If the court concludes that a 12(b)(6) motion should be granted, the “court should grant

                                   8   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                   9   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  10   1122, 1127 (9th Cir. 2000) (en banc) (internal citations and quotation marks omitted).

                                  11   III.      DISCUSSION
                                  12             Plaintiffs bring two federal causes of action—under RICO Sections 1962(c) and (d)—and
Northern District of California
 United States District Court




                                  13   eleven state law claims. FAC ¶¶ 210–310. Defendants move to dismiss all causes of action.1

                                  14   This order first addresses overarching defects in Plaintiffs’ case before turning to the federal

                                  15   claims.

                                  16          A.      Plaintiff Monk of Mocha and the Individual Plaintiffs Lack Standing
                                  17             Defendants argue that Monk of Mocha lacks standing because it is merely Mocha Mill’s

                                  18   predecessor company, whose claims—if any—passed to Mocha Mill. Blue Bottle Mot. at 7

                                  19   (citing Cal. Corp. Code § 1107(d)). No party disputes that Mocha Mill retains whatever claims

                                  20   Monk of Mocha might hold and Plaintiffs concede that this Court may dismiss Monk of Mocha

                                  21   for lack of standing. See Blue Bottle Opp. at 25; Dkt. No. 64, at 5:1–23. Accordingly, the Court

                                  22   DISMISSES all claims as to Monk of Mocha without leave to amend.

                                  23             Defendants also argue that the individual Plaintiffs lack standing because their claims,

                                  24   based on the operative complaint, are derivative of the harm suffered by Mocha Mill. See Blue

                                  25   Bottle Mot. at 6–7. Plaintiffs respond that Defendants “miss the point that the individual Plaintiffs

                                  26   entered into a partnership and joint venture with Mokhtar and it is the partnership and joint

                                  27

                                  28
                                       1
                                         The Court considers Defendants’ arguments across the three dismissal motions collectively, due
                                       to the substantial overlap.
                                                                                      3
                                   1   venture that owns Mocha Mill.” Blue Bottle Opp. at 25. This alone, in Plaintiffs’ view, means

                                   2   that “in addition to Mocha Mill’s standing as the defrauded corporation, the individual Plaintiffs

                                   3   have standing as [Alkhanshali’s] defrauded partners.” Id.

                                   4          The Court finds the individual Plaintiffs do not have standing to assert the claims alleged

                                   5   in the operative complaint. Well-established Ninth Circuit law holds that a plaintiff lacks standing

                                   6   under RICO if the alleged injury is derivative of harm to another legal entity, such as a

                                   7   corporation. See Sparling v. Hoffman Const. Co., 864 F.2d 635, 640–41 (9th Cir. 1988). For that

                                   8   reason, shareholders and limited partners cannot assert RICO claims when their harm “is also

                                   9   derivative of the harm” to their corporation or partnership. See id. To avoid the general bar

                                  10   against shareholder standing in RICO actions, a plaintiff must plead either “an injury distinct from

                                  11   that to other shareholders or a special duty between [the defendant] and [plaintiff].” Id. The FAC

                                  12   pleads neither for the individual Plaintiffs in this action. Rather, the FAC only alleges injury to
Northern District of California
 United States District Court




                                  13   Mocha Mill.2

                                  14          Even in opposition to the pending dismissal motions, Plaintiffs failed to identify a single

                                  15   non-derivative harm to the individual Plaintiffs. See Blue Bottle Opp. at 25. Instead, Plaintiffs

                                  16   argue that individual Plaintiffs and Defendant Alkhanshali “entered into a partnership and joint

                                  17   venture,” which “owns Mocha Mill.” Id. Thus, according to Plaintiffs, “the individual Plaintiffs

                                  18   have standing as [Alkhanshali’s] defrauded partners.” Id. But even if there were a partnership

                                  19   exception to the Sparling principle—a proposition for which Plaintiffs provide no support—

                                  20
                                       2
                                  21     The Court observes that each claim for relief asserts that Defendants harmed Mocha Mill. See
                                       FAC ¶ 228 (“As a result of the Enterprise’s racketeering activity, Port of Mokha unlawfully
                                  22   supplanted Mocha Mill, causing Mocha Mill to suffer significant damages”) (Claim 1), ¶ 231
                                       (incorporating the first claim’s allegations and claim for relief) (Claim 2), ¶ 234 (alleging that
                                  23   Alkhanshali “embezzled at least approximately $140,942 from Mocha Mill”) (Claim 3), ¶ 242
                                       (alleging conduct that “caus[ed] Mocha Mill to suffer significant injury and damages”) (Claim 4),
                                  24   ¶ 247 (alleging conduct that “caus[ed] Mocha Mill to suffer significant injury and damages”)
                                       (Claim 5), ¶ 254 (alleging conduct that “caus[ed] Mocha Mill to suffer significant injuries”)
                                  25   (Claim 6), ¶ 260 (alleging conduct that “caus[ed] Mocha Mill to suffer significant injuries”)
                                       (Claim 7), ¶ 269 (alleging conduct that “caus[ed] Mocha Mill to suffer significant injury and
                                  26   damages”) (Claim 8), ¶ 277 (alleging conduct that “caus[ed] Mocha Mill to suffer significant
                                       injuries”) (Claim 9), ¶ 287 (alleging Alkhanshali “illegally stole and converted Mocha Mill’s
                                  27   funds”) (Claim 10), ¶ 292 (alleging conduct that “caus[ed] Mocha Mill to suffer significant
                                       injuries”) (Claim 11), ¶ 299 (alleging conduct that “caus[ed] Mocha Mill to suffer significant
                                  28   injuries”) (Claim 12), ¶ 306 (alleging that Defendants “deprive[d] Plaintiffs of the continuing
                                       business profits and opportunities they were entitled”) (Claim 13).
                                                                                          4
                                   1   Plaintiffs could not rely on it, because the FAC stated that “at all times material to the allegations

                                   2   of this Complaint, [Mocha Mill] was and remains a California corporation.” FAC ¶ 24 (emphasis

                                   3   added).

                                   4             At the hearing on the pending motions, Plaintiffs relied exclusively on the Supreme

                                   5   Court’s opinion in Franchise Tax Board of California v. Alcan Aluminium Ltd., 493 U.S. 331

                                   6   (1990) (Alcan Aluminium), to justify the individual Plaintiffs’ standing. See Dkt. No. 64, at 5:24–

                                   7   14:1. Although Plaintiffs nowhere cited Alcan Aluminium in any briefing leading up to the

                                   8   hearing, Plaintiffs represented to the Court several times that Alcan Aluminum resolved this issue

                                   9   in Plaintiffs’ favor. See, e.g., id. at 6:14–19 (“That is a claim that’s independent of Mocha Mill’s

                                  10   claims, Your Honor, and under Alcan Aluminum [sic], that claim should persist.”), 11:4–5 (“So

                                  11   this is exactly what Alcan Aluminum [sic] refers to, Your Honor.”). Plaintiffs stressed the

                                  12   following Alcan Aluminium language: “There is, however, an exception to [the shareholder
Northern District of California
 United States District Court




                                  13   standing] rule allowing a shareholder with a direct, personal interest in a cause of action to bring

                                  14   suit even if the corporation's rights are also implicated.” Alcan Aluminium, 493 U.S. at 336; see

                                  15   also Dkt. No. 64, at 9:10–15.

                                  16             The Court finds Plaintiffs’ reliance on Alcan Aluminium unavailing. To start, Plaintiffs’

                                  17   favored excerpt in no way differs from the Ninth Circuit’s law requiring proof of non-derivative

                                  18   harms. A derivative harm is not a “direct” harm, to use Alcan Aluminium’s language. See 493

                                  19   U.S. at 336. More important, Alcan Aluminium expressly declined to make any finding as to

                                  20   standing, deciding the case on other grounds. See id. at 338 (“We need not decide this dispute

                                  21   about respondents' stockholder standing, for assuming that respondents do have such standing . . .

                                  22   their federal actions are nevertheless barred under the Tax Injunction Act.”).

                                  23             Because the operative complaint does not allege non-derivative harms to the individual

                                  24   Plaintiffs, the Court DISMISSES all claims brought by Plaintiffs Alaeli, Khanshali, and

                                  25   Awnallah.

                                  26          B.      The Court Lacks Jurisdiction Over Mokha Foundation
                                  27             The operative complaint asserts that “Mokha Foundation is an entity headquartered in the

                                  28   Northern District of California, which Plaintiffs are informed and believe, and on that basis allege,
                                                                                          5
                                   1   operates as a wholly-owned subsidiary of [POM]” FAC ¶ 17. POM represents in its dismissal

                                   2   motion, however, that it “has no subsidiaries, and there is no legal entity called ‘Mokha

                                   3   Foundation.’” POM Mot. at 10. And POM supports this denial with a declaration from POM’s

                                   4   CEO. See id. (citing Dkt. No. 41-1 ¶ 5). POM accordingly moves to dismiss Plaintiffs’ claims

                                   5   against Mokha Foundation for lack of jurisdiction under Rule 12(b)(1), arguing that Mokha

                                   6   Foundation is not a legal entity and thus lacks the capacity to be sued. POM Mot. at 10–11.

                                   7   Plaintiffs respond that Mokha Foundation should remain a Defendant because (1) POM has not

                                   8   adequately proven Mokha Foundation does not exist, and (2) even if Mokha Foundation does not

                                   9   exist in any state, it could be an unincorporated entity. POM Opp. at 7.

                                  10          Plaintiffs misunderstand the burden of proof on this jurisdictional dispute. The burden

                                  11   under Rule 12(b)(1) is on the party asserting jurisdiction, and courts presume the absence of

                                  12   jurisdiction until the pleading party proves otherwise. See Kokkonen v. Guardian Life Ins. Co. of
Northern District of California
 United States District Court




                                  13   Am., 511 U.S. 375, 377 (1994); Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (“The party

                                  14   seeking to invoke the court’s jurisdiction bears the burden of establishing that jurisdiction

                                  15   exists.”). Moreover, the Court has “broad discretion to consider relevant and competent evidence

                                  16   on a motion to dismiss for lack of subject matter jurisdiction that raises factual issues.” 5B

                                  17   Charles Alan Wright et al., Federal Practice and Procedure § 1350 (3d ed. 2018); see also Arbaugh

                                  18   v. Y&H Corp., 546 U.S. 500, 501 (2006) (“Second, in some instances, if subject-matter

                                  19   jurisdiction turns on contested facts, the trial judge may be authorized to review the evidence and

                                  20   resolve the dispute on her own.”).

                                  21          Turning to the present dispute, the capacity to sue or be sued is determined “by the law of

                                  22   the state where the court is located.” Fed. R. Civ. P. 17(b). And under California law, “[a] civil

                                  23   action can be maintained only against a legal person, i.e., a natural person or an artificial or quasi-

                                  24   artificial person; a nonentity is incapable of suing or being sued.” Oliver v. Swiss Club Tell, 35

                                  25   Cal. Rptr. 324, 329 (Ct. App. 1963); see also Nat’l Grande of the Order of Patrons of Husbandry

                                  26   v. Cal. Guild, No. 2:16-201 WBS DB, 2018 WL 3869626, at *4 (E.D. Cal. Aug. 13, 2018)

                                  27   (rejecting jurisdiction over “some amorphous entity”); Banks.com, Inc. v. Keery, No. C 09-06039

                                  28   WHA, 2010 WL 727973, at *7 (N.D. Cal. Mar. 1, 2010) (rejecting jurisdiction over “a domain
                                                                                          6
                                   1   name only”). Plaintiffs plead nothing to suggest that Mokha Foundation is an entity capable of

                                   2   being sued. Rather, Plaintiffs pleaded that Mokha Foundation “is an entity headquartered in the

                                   3   Northern District of California, which . . . operates as a wholly-owned subsidiary of Port of

                                   4   Mokha, Inc,” see FAC ¶ 17, Defendants denied that allegation with a sworn declaration, see

                                   5   POM Mot. at 10–11, and Plaintiffs point to nothing substantiating their pleaded allegations. The

                                   6   Court thus finds that Plaintiffs have not carried their burden of establishing that jurisdiction exists.

                                   7   See Kokkonen, 511 U.S. at 377.

                                   8          The Court also finds unavailing Plaintiffs’ alternative argument that jurisdiction might

                                   9   exist over Mokha Foundation as an unincorporated entity. POM Opp. at 7. An unincorporated

                                  10   association, “whether organized for profit or not, may sue and be sued in the name it has assumed

                                  11   or by which it is known.” Cal. Civ. Proc. Code § 369.5. But to qualify as an unincorporated

                                  12   association subject to suit, there must be “(1) a group whose members share a common purpose,
Northern District of California
 United States District Court




                                  13   and (2) who function under a common name under circumstances where fairness requires the

                                  14   group be recognized as a legal entity.” People ex rel Totten v. Colonia Chiques, 67 Cal. Rptr. 3d

                                  15   70, 75 (Ct. App. 2007) (quoting Barr v. United Methodist Church, 153 Cal. Rptr. 322, 266 (Ct.

                                  16   App. 1979)). The operative complaint, however, does not allege that Mokha Foundation was an

                                  17   unincorporated association. More important, the Court has serious doubts that Plaintiffs could

                                  18   satisfy California’s two-prong test—even if Plaintiffs alleged Mokha Foundation is an

                                  19   unincorporated association—because there is presently no reason to suggest that fairness dictates

                                  20   that this Court recognize Mokha Foundation as a legal entity. See Totten, 67 Cal. Rptr. at 75.

                                  21   Plaintiffs also brought suit against POM—the entity they claim controls Mokha Foundation—and

                                  22   the operative complaint “does not allege that [Mokha Foundation] engaged in any specific

                                  23   conduct, entered into any contract with plaintiff[s], or incurred any legal obligations with respect

                                  24   to plaintiff.” See Banks.com, Inc., 2010 WL 727973, at *7.

                                  25          Accordingly, Plaintiffs’ complaint as to defendant Mokha Foundation is DISMISSED.

                                  26          C.    The Court Lacks Jurisdiction Over Metra
                                  27          Defendant Metra asks the Court to dismiss all claims against it for lack of personal

                                  28   jurisdiction and improper service of process. Metra Mot. at 17–25. Because the Court finds
                                                                                          7
                                   1   personal jurisdiction lacking, it does not address whether service was proper.

                                   2                i.   Rule 12(b)(2) Standard
                                   3            “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

                                   4   over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Where “there is no applicable

                                   5   federal statute governing personal jurisdiction, the law of the state in which the district court sits

                                   6   applies.” Harris Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir.

                                   7   2003).

                                   8            Where a state, like California, “authorize[s] its courts to exercise jurisdiction over persons

                                   9   ‘on any basis not inconsistent with . . . the Constitution of the United States,’” federal courts ask

                                  10   whether the exercise of jurisdiction over a defendant “comports with the limits imposed by federal

                                  11   due process.” Walden v. Fiore, 571 U.S. 277, 283 (2014) (citing Daimler, 571 U.S. at 125); Cal.

                                  12   Civ. Proc. Code § 410.10 (“A court of this state may exercise jurisdiction on any basis not
Northern District of California
 United States District Court




                                  13   inconsistent with the Constitution of this state or of the United States.”); see also Inamed Corp. v.

                                  14   Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir. 2001) (“[B]ecause California’s long-arm statute is

                                  15   coextensive with the limits of due process, the two inquiries collapse into a single inquiry: whether

                                  16   jurisdiction comports with due process.”). Specifically, “[a] court may exercise personal

                                  17   jurisdiction over a defendant consistent with due process only if he or she has certain minimum

                                  18   contacts with the relevant forum such that the maintenance of the suit does not offend traditional

                                  19   notions of fair play and substantial justice.” Menken v. Emm, 503 F.3d 1050, 1056 (9th Cir. 2007)

                                  20   (internal quotation marks omitted) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316

                                  21   (1945)).

                                  22            A plaintiff can invoke two categories of personal jurisdiction: general and specific. Ranza

                                  23   v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015). “[C]ourts have general jurisdiction over a

                                  24   foreign corporation only if the corporation’s connections to the forum state are so continuous and

                                  25   systematic as to render [it] essentially at home in the forum State.” Williams v. Yamaha Motor

                                  26   Co. Ltd., 851 F.3d 1015 (9th Cir. 2017) (quotations omitted). In that case, the foreign defendant is

                                  27   subject to suit “whether or not the conduct at issue has any connection to the forum.” Ranza, 793

                                  28   F.3d at 1068. This is in contrast to “[s]pecific or case-linked jurisdiction [which] depends on an
                                                                                           8
                                   1   affiliation between the forum and the underlying controversy (i.e., an activity or an occurrence that

                                   2   takes place in the forum State and is therefore subject to the State’s regulation).” Walden, 571

                                   3   U.S. at 283 n.6 (internal quotation marks and brackets omitted).

                                   4          “When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears

                                   5   the burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co.

                                   6   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Although the Court “may not assume the truth of

                                   7   allegations in a pleading which are contradicted by affidavit,” the Court must resolve conflicts

                                   8   between the facts contained in the parties' affidavits in plaintiff’s favor. CollegeSource, Inc. v.

                                   9   AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011) (internal quotation marks omitted); see

                                  10   also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). Absent an

                                  11   evidentiary hearing, a plaintiff need only make out “a prima facie showing of jurisdictional facts to

                                  12   withstand the motion to dismiss.” Pebble Beach Co., 453 F.3d at 1154 (quotation omitted).
Northern District of California
 United States District Court




                                  13          On a dismissal motion, courts in the Ninth Circuit analyze specific jurisdiction under a

                                  14   three-prong test:

                                  15                    (1) The non-resident defendant must purposefully direct his activities
                                                        or consummate some transaction with the forum or resident thereof;
                                  16                    or perform some act by which he purposefully avails himself of the
                                                        privilege of conducting activities in the forum, thereby invoking the
                                  17                    benefits and protections of its laws; (2) the claim must be one which
                                                        arises out of or relates to the defendant’s forum-related activities; and
                                  18                    (3) the exercise of jurisdiction must comport with fair play and
                                                        substantial justice, i.e. it must be reasonable.
                                  19

                                  20   Schwarzenegger, 374 F.3d at 802. The plaintiff bears the burden of satisfying the first two

                                  21   specific jurisdiction prongs. Id. (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). If

                                  22   the plaintiff does so, the burden then shifts to the defendant to “present a compelling case” that the

                                  23   exercise of jurisdiction would not be reasonable. Id. (citing Burger King Corp. v. Rudzewicz, 471

                                  24   U.S. 462, 476–78 (1985)).

                                  25              ii.      The Court Lacks Specific Jurisdiction Over Metra
                                  26          Plaintiffs argue that the operative complaint adequately alleges facts to support specific

                                  27   jurisdiction over Metra. Metra Opp. at 18–24. Alternatively, Plaintiffs argue that personal

                                  28   jurisdiction is proper under either the federal nationwide jurisdiction statute or RICO’s nationwide
                                                                                           9
                                   1   service provision. Id. Finally, Plaintiffs ask that, even if the Court finds jurisdiction lacking, it

                                   2   permit Plaintiffs jurisdictional discovery. Id. at 24 n.7.

                                   3          The Court finds the operative complaint does not adequately plead facts to support

                                   4   personal jurisdiction over Metra. To start, the operative complaint does not allege any specific

                                   5   misconduct on the part of Metra; rather, it broadly states that “Metra does substantial business

                                   6   within, and sends is[sic] products into the stream of commerce into, the State of California and the

                                   7   Northern District of California by and through its wholly-owned subsidiary and American-based

                                   8   agent, T&H Computers, Inc., which Plaintiffs are informed and believe, and on that basis allege,

                                   9   does substantial business, for the benefit of its parent company, within the State of California and

                                  10   within the Northern District of California.” FAC ¶ 19.

                                  11          Even if these contacts showed Metra purposefully availed itself of the privilege of

                                  12   conducting activities in California—which the Court does not decide here—Plaintiffs have not
Northern District of California
 United States District Court




                                  13   shown that their claims against Metra arise out of these contacts. Plaintiffs offer no explanation

                                  14   for how Metra’s mere status as a parent relate to the conspiracy allegations. When asked at the

                                  15   hearing on the pending motions where in the operative complaint Plaintiffs adequately pleaded

                                  16   jurisdictional facts over Metra, Plaintiffs directed the Court to “paragraphs 177 through 183.”

                                  17   Dkt. No. 64, at 14:23–24. But like the rest of the operative complaint, nothing in these seven

                                  18   paragraphs demonstrates Metra’s involvement aside from bare assertions that Metra must have

                                  19   been involved. See, e.g., FAC ¶ 177 (“[Alkhanshali] and Ahmad created the fictional ‘T&H

                                  20   Imports,’ in conspiracy with Defendants T&H Computers and Metra Computer Group, both of

                                  21   which are companies run by Ahmad’s extended family.”), ¶ 178 (“T&H and Metra knew of the

                                  22   Enterprise’s objective and . . . agreed to help execute the fraud scheme.”) ¶ 183 (“Enterprise

                                  23   members conspired with T&H and Metra . . . .”).

                                  24          Accordingly, the Court finds that the operative complaint has not adequately alleged

                                  25   forum-related activities that relate to the claims in this action. See Schwarzenegger, 374 F.3d at

                                  26   802

                                  27   //

                                  28   //
                                                                                          10
                                                    iii.   The Court Finds No Alternative Basis for Jurisdiction
                                   1

                                   2           Plaintiffs alternatively argue the Court has personal jurisdiction over Metra under either

                                   3   Federal Rule of Civil Procedure 4(k)(2)—the provision for nationwide jurisdiction—or 18 U.S.C.

                                   4   § 1965(b)—RICO’s nationwide service provision. POM Opp. at 20–23. The Court finds neither

                                   5   basis adequate for asserting personal jurisdiction.

                                   6           Rule 4(k)(2) provides a mechanism to establish personal jurisdiction over a defendant

                                   7   where (1) the “claim arises under federal law,” (2) “the defendant is not subject to jurisdiction in

                                   8   any state’s courts of general jurisdiction,” and (3) “exercising jurisdiction is consistent with the

                                   9   United States Constitution and laws.” Fed. R. Civ. P. 4(k)(2). But Rule 4(k)(2) only assists

                                  10   plaintiffs in two circumstances: (1) where the forum state’s long-arm statute is more restrictive

                                  11   than the Due Process Clause of the Fifth Amendment; and (2) where a defendant’s contacts with

                                  12   any particular state are not enough to warrant the exercise of personal jurisdiction under the Fifth
Northern District of California
 United States District Court




                                  13   Amendment, but the defendant’s nationwide contacts—as a whole—so merit. Neither situation

                                  14   exists here. First, California’s long-arm statute is coextensive with the Fifth Amendment. See

                                  15   Cal. Code Civ. Proc. § 410.10. Second, Plaintiffs pleaded no U.S. contacts outside of California.

                                  16   Thus, Rule 4(k)(2)—while it applies to the federal causes of action at issue in this dispute—

                                  17   affords Plaintiffs no more tenable basis for personal jurisdiction than California’s long-arm statute

                                  18   by itself.

                                  19           Plaintiffs’ invocation of RICO’s nationwide-service provision is similarly unavailing

                                  20   because it in no way eliminates Plaintiffs’ burden to plead facts demonstrating the minimum

                                  21   contacts necessary to establish personal jurisdiction. See Doe v. Unocal Corp., 27 F. Supp. 2d

                                  22   1174, 1182 (C.D. Cal. 1998) (“Where a defendant is properly served in the United States under

                                  23   RICO's nationwide service provision, that defendant's national contacts, rather than its minimum

                                  24   contacts with the forum state, determine whether the district court has personal jurisdiction over

                                  25   the defendant.”); Go-Video, Inc. v. Akai Elec. Co., 885 F.2d 1406, 1416 (9th Cir. 1989)

                                  26   (explaining that “when a statute authorizes nationwide service of process, national contacts

                                  27   analysis is appropriate . . . . before a court can assert personal jurisdiction”). With respect to

                                  28   foreign defendants, Section 1965(b) simply affords courts the opportunity to analyze nationwide
                                                                                          11
                                   1   contacts in determining whether the court may exercise personal jurisdiction. See Go–Video, Inc.,

                                   2   885 F.2d at 1416. But as just explained, Plaintiffs plead no facts showing Metra engaged in U.S.

                                   3   contacts outside of California. As a result, any Section 1965(b) inquiry necessarily collapses into

                                   4   the personal jurisdiction inquiry under California’s long-arm statute.

                                   5                iv.   Jurisdictional Discovery is Not Warranted
                                   6          Plaintiffs finally argue that, even if this Court finds jurisdiction lacking, it should permit

                                   7   Plaintiffs jurisdictional discovery “to develop the factual record regarding Metra’s conduct in the

                                   8   United States.” Metra Opp. at 24 n.7.

                                   9          The court may order jurisdictional discovery where “pertinent facts bearing on the question

                                  10   of jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.”

                                  11   Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 n.1 (9th Cir. 1977). Jurisdictional

                                  12   discovery “should be granted when . . . the jurisdictional facts are contested or more facts are
Northern District of California
 United States District Court




                                  13   needed.” Laub v. U.S. Dept. of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003). “[W]here a

                                  14   plaintiff's claim of personal jurisdiction appears to be both attenuated and based on bare

                                  15   allegations in the face of specific denials made by the defendants, the Court need not permit even

                                  16   limited discovery . . . .” Pebble Beach Co., 453 F.3d at 1160 (citing Terracom v. Valley Nat’l

                                  17   Bank, 49 F.3d 555, 562 (9th Cir.1995)). For that reason, courts need not allow jurisdictional

                                  18   discovery requests that “amount[] merely to a ‘fishing expedition.’” Barantsevich v. VTB Bank,

                                  19   954 F. Supp. 2d 972, 996 (C.D. Cal. 2013).

                                  20          The heart of Plaintiffs’ claims against Metra is that, as the parent company of T&H, Metra

                                  21   must have known or participated in wrongdoing. That is not enough for this court to permit

                                  22   jurisdictional discovery. Rather, Plaintiffs needed to provide the Court with “specific facts,

                                  23   transactions, or conduct that would give rise to personal jurisdiction.” See Getz v. Boeing Co., 654

                                  24   F.3d 852, 860 (9th Cir. 2011). Plaintiffs did not do so.

                                  25          In sum, the Court finds it lacks personal jurisdiction over, and thus DISMISSES all claims

                                  26   against, Defendant Metra. In addition, the Court DENIES Plaintiffs’ request for jurisdictional

                                  27   discovery.

                                  28   //
                                                                                         12
                                              D.    The Arbitration Agreement Between Mocha Mill and Alkhanshali Does Not
                                   1                Encompass This Dispute
                                   2          Defendant Alkhanshali argues that Plaintiffs’ claims against him must be dismissed under

                                   3   a partnership agreement’s allegedly binding arbitration and forum-selection clause. POM Mot. at

                                   4   9–10. Alkhanshali contends that the relevant clause expansively covers any claims related to the

                                   5   underlying business: “Under the partnership agreement, the Investors agreed to resolve all disputes

                                   6   with [Alkhanshali] relating to the Mocha Mill business through an arbitration process, and if this

                                   7   arbitration process failed, they further agreed to assert all disputes arising between them in

                                   8   connection with the partnership in the Commercial Court of Sana’a in Yemen.” Id. at 9.

                                   9   Alkhanshali in turn asks this Court to dismiss claims against him under Rule 12(b)(3) for improper

                                  10   venue. POM Mot. at 8; POM Reply at 1–2.

                                  11          In opposition, Plaintiffs primarily contest dismissal by arguing that the agreement “is void

                                  12   and unenforceable because it resulted from extortion and was signed under duress,” and because
Northern District of California
 United States District Court




                                  13   “Plaintiffs’ claims . . . are based on the original oral partnership and joint venture agreement . . .

                                  14   which contemplated no arbitration or venue in Yemen, and which, by the partners’ non-compete

                                  15   agreement, prohibited the extortion that resulted in [sic] agreement POM relies on.” POM Opp.

                                  16   4–7. At the hearing on this motion, however, Plaintiffs argued for the first time that they also

                                  17   believe it is improper for Alkhanshali to seek dismissal under Rule 12(b)(3). See Dkt. No. 64, at

                                  18   22:5–24:5, 26:19–27:6. Plaintiffs relied exclusively on Atlantic Marine Construction Co. v.

                                  19   United States District Court for the Western District of Texas, 571 U.S. 49 (2013)—a case cited

                                  20   nowhere in Plaintiffs’ papers—for the principle that a forum-selection clause may not be enforced

                                  21   through a motion to dismiss under Rule 12(b)(3). See Dkt. No. 64 at 23:1–12.

                                  22          Whatever basis Alkhanshali may have had for seeking to dismiss claims against him based

                                  23   on the partnership agreement is ultimately inconsequential, because the Court finds that no fair

                                  24   reading of the arbitration and forum-selection clause would encompass the present action. The

                                  25   only certified translation before the Court—offered by Alkhanshali—is not nearly as broad as he

                                  26   argues.3 The provision, according to Alkhanshali’s uncontested translation, covers “disputes . . .

                                  27
                                       3
                                  28    The Court finds that it may incorporate the partnership agreement into the operative complaint
                                       by reference. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (explaining that under the
                                                                                       13
                                   1   over interpretation of any of the contract’s articles.” Dkt. No. 41-2 Ex. B, at 3. The contract then

                                   2   provides that if the dispute cannot be resolved amicably, “each party shall select an arbitrator, and

                                   3   the [Yemeni] Court shall have jurisdiction over the dispute.” Id. This language, requiring an

                                   4   arbitrator subject to a Yemeni court’s jurisdiction to resolve disputes over the contract’s

                                   5   interpretation, does not encompass disputes over alleged wrongdoing where interpretation of the

                                   6   contract’s language is entirely irrelevant to the claims.

                                   7          Because the arbitration provision does not encompass the dispute at issue here, the Court

                                   8   DENIES Defendant Alkhanshali’s request to dismiss all claims against him pursuant to the

                                   9   arbitration and forum selection clauses.

                                  10          E.    Plaintiffs Fail to State Federal Claims Upon Which Relief Can Be Granted
                                  11          Defendants contend that the operative complaint fails to state a federal cause of action

                                  12   upon which relief can be granted under Rule 12(b)(6). The operative complaint’s only federal
Northern District of California
 United States District Court




                                  13   causes of actions are based on purported violations of two RICO provisions. First, it alleges

                                  14   violations of 18 U.S.C. § 1962(d), which provides: “It shall be unlawful for any person to

                                  15   conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.” FAC

                                  16   ¶¶ 210–28. Second, it alleges violations of 18 U.S.C. § 1962(c), which provides: “It shall be

                                  17   unlawful for any person employed by or associated with any enterprise engaged in, or the

                                  18   activities of which affect, interstate or foreign commerce, to conduct or participate, directly or

                                  19   indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity or

                                  20   collection of unlawful debt.” Id. ¶¶ 229–31. Because Plaintiffs’ Section 1962(d) claim requires

                                  21   the survival of the Section 1962(c) claim, the Court turns first to Plaintiffs’ claims under

                                  22   Section 1962(c). See Howard v. Am. Online Inc., 208 F.3d 741, 751 (9th Cir. 2000) (“[F]ailure to

                                  23   adequately plead a substantive violation of RICO precludes a claim for conspiracy.”).

                                  24          To state a claim under Section 1962(c), Plaintiffs must allege “(1) conduct (2) of an

                                  25   enterprise (3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473

                                  26
                                  27
                                       incorporation-by-reference doctrine, a court may “take into account documents whose contents are
                                  28   alleged in a complaint and whose authenticity no party questions, but which are not physically
                                       attached to the [plaintiff's] pleading” (internal quotations and citation omitted)).
                                                                                           14
                                   1   U.S. 479, 496 (1985). Racketeering activity is commonly referred to as “predicate acts.” Living

                                   2   Designs, Inc. v. E.I. Dupont de Nemours and Co., 431 F.3d 353, 361 (9th Cir. 2005). “Rule 9(b)'s

                                   3   requirement that ‘[i]n all averments of fraud or mistake, the circumstances constituting fraud or

                                   4   mistake shall be stated with particularity’ applies to civil RICO fraud claims.” Edwards v. Marin

                                   5   Park, Inc., 356 F.3d 1058, 1065–66 (9th Cir. 2004); see also Moore v. Kayport Package Exp.,

                                   6   Inc., 885 F.2d 531, 541 (9th Cir. 1989) (“We have applied the particularity requirements of rule

                                   7   9(b) to RICO claims.”). “RICO is to be read broadly” and “liberally construed to effectuate its

                                   8   remedial purposes.” Sedima, S.P.R.L., 473 U.S. at 497–98; see also Odom v. Microsoft Corp., 486

                                   9   F.3d 541, 545–47 (9th Cir. 2007) (admonishing “judicial resistance to RICO, manifested in narrow

                                  10   readings of its provisions by lower federal courts”). But Congress’s intent that RICO be read

                                  11   broadly “is not an invitation to apply RICO to new purposes that Congress never intended.” Reves

                                  12   v. Ernst & Young, 507 U.S. 170, 183 (1993).
Northern District of California
 United States District Court




                                  13               i.   Conduct of an Enterprise
                                  14          Section 1962(c) applies to “any person employed by or associated with any enterprise.” A

                                  15   plain reading of this language establishes the “basic principle” that a Section 1962(c) claim

                                  16   demands proof of “two distinct entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply

                                  17   the same ‘person’ referred to by a different name.” Cedric Kushner Prods., Ltd. v. King, 533 U.S.

                                  18   158, 161 (2001). An “enterprise” may be either a legal entity or an association-in-fact. 18 U.S.C.

                                  19   § 1961(4). When alleging a legal entity “enterprise,” there must be some “distinctness” between

                                  20   the “person” and the “enterprise,” but the standard is not exacting. King, 533 U.S. at 162. The

                                  21   RICO enterprise may nonetheless be a corporation and a corporate shareholder or employee may

                                  22   be the sole member, or “person,” involved in the enterprise. Id. And there is no bar against the

                                  23   corporate “enterprise” bringing a civil RICO claim against the shareholder “person” for their

                                  24   wrongful conduct. United Energy Owners Comm., Inc. v. U.S. Energy Mgmt. Sys., Inc., 837 F.2d

                                  25   356, 362 (9th Cir. 1988); Sun Sav. & Loan Ass’n v. Dierdorff, 825 F.2d 187, 194 (9th Cir. 1987)

                                  26   (“The enterprise that Sun has alleged in its complaint is Sun itself.”).

                                  27          It is not enough, however, for a plaintiff simply to call a defendant’s corporation the

                                  28   enterprise. Because Section 1962(c) demands “conduct” of an enterprise, liability “depends on
                                                                                         15
                                   1   showing that the defendants conducted or participated in the conduct of the ‘enterprise's affairs,’

                                   2   not just their own affairs.” Reves, 507 U.S. at 185. And to conduct or participate in the

                                   3   “enterprise’s affairs” means one must, at a minimum, “participate in the operation or management

                                   4   of the enterprise.” Id. Whether the corporate employee conducts the affairs of the enterprise

                                   5   “within the scope, or beyond the scope” of their corporate authority is irrelevant. King, 533 U.S.

                                   6   at 166. But the “conduct” requirement demands “an element of direction” because “Congress did

                                   7   not intend RICO to extend beyond the acquisition or operation of an enterprise.” Reves, 507 U.S.

                                   8   178–82. All told, there must be some direction or goal of the enterprise, which the defendant

                                   9   conducts or at least participates in conducting.

                                  10          Plaintiffs allege two stages of enterprises in the operative complaint. First, Plaintiffs allege

                                  11   that Alkhanshali was the sole member of a RICO enterprise when Mocha Mill was the RICO

                                  12   enterprise, starting around April 2014. See, e.g., FAC ¶ 212. Second, Plaintiffs allege that
Northern District of California
 United States District Court




                                  13   Alkhanshali “expanded” the enterprise in the Summer of 2015 “to form a larger association-in-fact

                                  14   enterprise” including other Defendants. See, e.g., id. ¶ 213. Defendants do not dispute that—and

                                  15   more important, the Court need not now consider whether—Plaintiffs have adequately alleged

                                  16   conduct of an enterprise as to the expanded association-in-fact enterprise.

                                  17          As to the pre-Summer of 2015 conduct, the Court finds that Plaintiffs have failed to

                                  18   adequately plead conduct of an enterprise. Plaintiffs allege that Alkhanshali was the sole “person”

                                  19   of an enterprise and that Plaintiff Mocha Mill itself was that enterprise. FAC ¶ 212. But Plaintiffs

                                  20   allege that the conduct of this enterprise that Alkhanshali purportedly directed consisted of

                                  21   Alkhanshali embezzling funds from and extorting Mocha Mill. See, e.g., id. ¶¶ 5, 212. It defies

                                  22   all logic to suggest that a person stealing money from the enterprise constitutes conducting the

                                  23   affairs of the enterprise; rather, this is the very definition of a person conducting or participating in

                                  24   “their own affairs.” See Reves, 507 U.S. at 185. Plaintiffs essentially ask this Court to find that

                                  25   the enterprise’s affairs were to defraud the enterprise. The Court found no case—binding or not—

                                  26   to support this untenable position.

                                  27          The Court thus finds that Plaintiffs have not adequately pleaded Section 1962(c) violations

                                  28   before the Summer of 2015, when Plaintiffs allege the creation of an association-of-fact
                                                                                          16
                                   1   enterprise.4

                                   2                 ii.   Pattern
                                   3          To establish a “pattern” under RICO, courts consider the relatedness of the predicate acts

                                   4   and continuity. Medallion Television Enters., Inc. v. SelecTV of Cal., Inc., 833 F.2d 1360, 1363

                                   5   (9th Cir. 1987) (Medallion). Predicate acts are related if they have “the same or similar purposes,

                                   6   results, participants, victims, or methods of commission, or otherwise are interrelated by

                                   7   distinguishing characteristics and are not isolated events.” H.J., Inc. v. Nw. Bell Tel. Co., 492 U.S.

                                   8   229, 240 (1989). A plaintiff can establish that predicate acts were continuous by pleading either

                                   9   open-ended or closed-ended continuity. Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1526 (9th Cir.

                                  10   1995). Open-ended continuity refers to “past conduct that by its nature projects into the future

                                  11   with a threat of repetition.” H.J., Inc., 492 U.S. at 241. Closed-ended continuity refers to “a series

                                  12   of related predicates extending over a substantial period of time.” Id. at 242. The continuity
Northern District of California
 United States District Court




                                  13   requirement reflects Congress “concern[] in RICO with long-term criminal conduct.” Id. at 242.

                                  14   Plaintiffs argue that the operative complaint adequately alleges both open-ended and closed-ended

                                  15   continuity.

                                  16                       a. Open-Ended Continuity
                                  17          Plaintiffs argue there is open-ended continuity because Defendants are engaged in ongoing

                                  18   money laundering, simply by virtue of having previously committed fraud. FAC ¶ 223; POM

                                  19   Opp. at 21. Plaintiffs first allege that by committing fraud in the past, Defendants acquired

                                  20   criminal proceeds. See POM Opp. at 21. Plaintiffs then claim that Defendants’ large business

                                  21   “necessarily involves numerous transactions over $10,000.” Id. And because every transaction is

                                  22   infected by the past fraud, each such transaction constitutes money laundering. Id. As a result, in

                                  23   Plaintiffs’ view, POM—by virtue of its continued existence—commits continuous and never-

                                  24   ending acts of money laundering.

                                  25

                                  26   4
                                         Because the Court finds that Plaintiffs failed to adequately plead conduct of an enterprise before
                                  27   the Summer of 2015, it need not address whether Plaintiffs adequately pleaded the alleged
                                       embezzlement and extortion predicate acts from this period. The Court nonetheless has serious
                                  28   doubts about Plaintiffs’ ability to plead these predicate acts based on what was alleged in the
                                       operative complaint.
                                                                                          17
                                   1           Plaintiffs cite no case to support this untenable position. At the hearing on this motion,

                                   2   Plaintiffs conceded that they knew of no civil RICO case that relied on this theory of open-ended

                                   3   continuity. Dkt. No. 64 at 28:20–25. This Court is unwilling to break new ground by endorsing

                                   4   Plaintiffs’ position, which would convert every corporate defendant alleged to have committed

                                   5   fraud one time into an open-ended, money laundering operation subject to civil RICO liability. To

                                   6   do so would serve “a purpose[] that Congress never intended.” See Reves, 507 U.S. at 183.

                                   7                     b. Closed-Ended Continuity
                                   8           Plaintiffs also argue that there is closed-ended continuity because the operative complaint

                                   9   alleges conspiratorial conduct over several years—from April 2014 to at least June 2016. See,

                                  10   e.g., FAC ¶ 5. But for reasons explained above, the Court finds that Plaintiffs have failed to

                                  11   adequately plead conspiratorial conduct before the Summer of 2015. The operative complaint

                                  12   thus, at best, describes a conspiratorial scheme that existed for about one year, from the Summer
Northern District of California
 United States District Court




                                  13   of 2015 to June 2016, with a singular goal of stealing Mocha Mill’s business. See, e.g. FAC ¶ 5

                                  14   (“Defendants . . . sought to usurp Mocha Mill’s entire business . . . through an extensive RICO

                                  15   conspiracy . . . .”), ¶ 6 (“In short, using racketeering activity and other fraudulent means,

                                  16   [Defendants] stole the Mocha Mill business . . . .”), ¶ 7 (describing the “scheme”), ¶ 25 (“Mocha

                                  17   Mill’s business was stolen by the Port of Mokha RICO enterprise through a pattern of racketeering

                                  18   activity.”), ¶ 55 (alleging an enterprise “designed to steal . . . the business assets, relationships, and

                                  19   opportunities that Mocha Mill had spent significant time and money developing”), ¶ 213 (“The

                                  20   Enterprise sought to steal for the benefit of Port of Mokha the business Mocha Mill had spent

                                  21   years developing.”). But the Ninth Circuit has explained that activity spanning only a matter of

                                  22   months, involving a single victim, with a singular goal, cannot sustain a RICO claim. See

                                  23   Medallion, 833 F.2d at 1362–65 (holding that “alleged acts of mail fraud, wire fraud, and

                                  24   interstate transportation of stolen property” did not show a “pattern of racketeering activity”

                                  25   because they were all “parts of [defendants’] single effort to induce Medallion to form the joint

                                  26   venture” and there was only a “single victim of the alleged fraud”); Sever v. Alaska Pulp Corp.,

                                  27   978 F.2d 1529, 1535 (9th Cir. 1992) (holding that a former employee failed to state a RICO claim

                                  28   where multiple criminal predicate acts were “in a sense a single episode having the singular
                                                                                          18
                                   1   purpose of impoverishing [the plaintiff]” and there was “no suggestion that these defendants . . .

                                   2   ever intended anyone but [plaintiff] any harm”); Religious Tech. Ctr. v. Wollersheim, 971 F.2d

                                   3   364, 365–66 (9th Cir. 1992) (holding that plaintiffs had failed to state claim based on crimes

                                   4   allegedly committed over the course of six months, because “the only goal of the . . . defendants

                                   5   was the successful prosecution of [an earlier] state tort suit” against a single adversary); Schreiber

                                   6   Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1399 (9th Cir. 1986) (rejecting RICO

                                   7   claim where a plaintiff alleged that the defendants had conspired to invade his exclusive sales

                                   8   territory, since the plaintiff had alleged only “the fraudulent diversion of a single shipment of

                                   9   Chambers’ products in 1982,” which was an “isolated event” and thus insufficient to establish

                                  10   continuity); Jarvis v. Regan, 833 F.2d 149, 153 (9th Cir. 1987) (holding that nonprofit

                                  11   organizations accused of fraudulently obtaining multiple federal grants over the course of several

                                  12   months and using the funds for the improper purpose of influencing an election could not be held
Northern District of California
 United States District Court




                                  13   liable under RICO because their fraud was “isolated and presented no threat of continuing”).

                                  14          Because Plaintiffs fail to plead closed-ended continuity, the Court finds that Plaintiffs have

                                  15   failed to adequately plead RICO’s “pattern” requirement. Accordingly, the Court DISMISSES

                                  16   Plaintiffs’ Section 1962(c) claim. And because Plaintiffs’ Section 1962(d) claim requires the

                                  17   survival of the Section 1962(c) claim, the Court also DISMISSES Plaintiffs’ Section 1962(d)

                                  18   claim. See Howard, 208 F.3d at 751.

                                  19          F.    The Court Declines to Exercise Supplemental Jurisdiction
                                  20          A district court may decline to exercise supplemental jurisdiction if it has dismissed all

                                  21   claims over which it has original jurisdiction. Sanford v. MemberWorks, Inc., 625 F.3d 550, 561

                                  22   (9th Cir. 2010) (citing 28 U.S.C. § 1367(c)(3)). “[I]n the usual case in which all federal-law

                                  23   claims are eliminated before trial, the balance of factors to be considered under the pendent

                                  24   jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

                                  25   declining to exercise jurisdiction over the remaining state-law claims.” Id. (citation and internal

                                  26   quotation marks omitted). Having dismissed Plaintiffs' only federal claims, the Court, in its

                                  27   discretion, declines to assert supplemental jurisdiction over the remaining state law claims unless

                                  28   and until a federal claim is adequately stated. Accordingly, Plaintiffs’ remaining state law claims
                                                                                         19
                                   1   are DISMISSED.

                                   2   IV.    CONCLUSION
                                   3          The Court GRANTS each Defendants’ motion to dismiss the first amended complaint, and

                                   4   as to all claims. Dismissal is with leave to amend, except as otherwise stated above. Any

                                   5   amended complaint must be filed within 28 days of the date of this order.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 3/5/2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       20
